Title: From George Washington to Robert McMickan, 12 February 1773
From: Washington, George
To: McMickan, Robert



Sir,
Mount Vernon Virga Feby 12th 1773.

On the 12th Ulto I troubled you with a Letter respecting my Consignment of Flour to D: J: Adams in the Brig Fairfax to which I beg leave to refer; since the date thereof I have been advis’d to send a more Authentick power of Attorney; which I now do, and shall, if you can serve me in this affair acknowledge it as a very singular favr.
It is not in my power to make out an Acct with any precision against Mr Adam’s—The 273 Barrels of Flour weighd 63308 lbs. Nett, and in one of his Letters to me he says he had sold 220 Barrls of them at 20/ a hundd and should sell the residue immediately at the same price—His debt to me on Acct of Herrings sold him I gave you a full acct of in my last. I am Sir, Yr Most Obedt Servt

Go: Washington

